Citation Nr: 1732529	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-41 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right elbow condition and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist condition and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oliver O. Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA).  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding his right wrist and right elbow claims.  A transcript of the hearing is in the record. 

This case was previously before the Board in June 2014 and November 2014.  

The Board notes that claims for service connection for lumbar and cervical         spine conditions and a claim for a total disability rating based on individual unemployability are also in appellate status.  However, such matters are awaiting the scheduling of a Board videoconference hearing.  Thus, such matters will be the subject of a later Board decision as necessary. 

The issues of entitlement to service connection for a right wrist condition and right elbow condition on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a right elbow condition was denied in an October 2006 rating decision that was not appealed,      nor was any new and material evidence submitted within the appeal period; that decision is final.

2.  The Veteran's claim for entitlement to service connection for a right wrist condition was denied in an October 2005 rating decision. Although the Veteran disagreed with that decision, a timely substantive appeal was not received following issuance of the July 2007 statement of the case and that decision is final.  


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for entitlement to service connection for a       right elbow condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria to reopen the claim for entitlement to service connection for a right wrist condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility    of substantiating the claim.  Id.  The Court of Appeals for Veterans Claims has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility    of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a right wrist condition was originally denied in an October 2005 rating decision on the basis that there was no evidence linking a current right wrist disability to service.  The Veteran appealed that decision, and in July 2006, additional VA treatment records were received.  In July 2007, a statement of the case was issued, noting consideration of those new treatment records.  The Veteran did not perfect an appeal on that issue, and that decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 20.302, 20.1103 (2016)

Service connection for right elbow condition was originally denied in an October 2006 rating decision on the basis that there was no evidence that the Veteran's right elbow condition was incurred during or was otherwise related to active service.  Although the Veteran was notified of this rating decision and his appellate rights       in an October 16, 2006 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the October 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran filed a petition to reopen his claims in December 2007.  The RO denied the Veteran's petition finding that new and material evidence had not been received.  The Veteran timely appealed.  During the pendency of the appeal, the RO reopened the claims, but denied them on the merits.  

Evidence received since the October 2006 denial of the claim includes additional VA treatment records, records from the Social Security Administration (SSA),     and lay statements from the Veteran, including his testimony at the January 2014 hearing. The evidence is new, in that it was not of record at the time of the October 2006 rating decision.  Additionally, the Veteran's testimony is material because it provided additional details regarding his reported in-service right wrist and elbow injuries that he alleges resulted in his current right wrist and elbow conditions.  Accordingly, the Board finds that new and material evidence has been received, and the claim for service connection for a right elbow condition is reopened.  Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right elbow condition is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right wrist condition is reopened, and to this extent only the appeal is granted.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

Initially, there are outstanding VA treatment records.  At his January 2014 hearing    the Veteran testified that he continued to receive VA treatment. Moreover, a January 2017 statement of the case indicated that the RO had considered VA treatment records dated through January 25, 2017.  However, the most recent VA treatment records associated with the claims file are dated in September 2009.  Additionally, a March 20, 2006 VA treatment record noted that the Veteran was working with a Vocational Rehabilitation Specialist to explore his employment options.  To date, the Veteran's complete vocational rehabilitation folder has not been associated with the claims file.  Accordingly, the Veteran's complete vocational rehabilitation file, and all outstanding VA medical records should be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claim for entitlement to service connection for a     right wrist condition, he was provided a VA wrist examination in May 2013.        The examiner opined that the Veteran's right wrist conditions were less likely       than not related to service.  The examiner's rationale was that x-rays performed       in 1977 revealed no pathology and a 2008 x-ray revealed findings consistent with inflammatory arthritis or gout; therefore, the Veteran's right wrist conditions were less likely than not related to his right hand injury during service.  The examiner's rationale did not address conclusory but positive evidence, including the March 1, 2006, March 27, 2006, and December 10, 2007 VA treatment records indicating that the Veteran's right cubital syndrome and ulnar neuropathy was secondary to trauma and a fracture that occurred during his military service.  Additionally, at the January 2014 hearing, the Veteran's representative stated that he had been told by an orthopedic surgeon that the Veteran's hand contusions, which were noted in his service treatment records, could have resulted in calcifications that ultimately lead to the Veteran's current wrist conditions.  Accordingly, an addendum opinion is warranted to address these contentions.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since September 23, 2009.  If requested records are not available, the claims file should be annotated to reflect that and the Veteran notified accordingly.

2.  Ask the Veteran to provide the names and addresses      of all medical care providers whom he has received treatment for his right wrist and elbow, to include King Drew Hospital.  After securing the necessary releases, request any relevant records identified that are not   duplicates of those already contained in the claims file.        If any requested records cannot be obtained, the appellant and his representative should be notified of such.

3.  Obtain and associate the Veteran's vocational rehabilitation counseling folder with the claims file.  
If the records are not available, the claims file should       be annotated to reflect that and the Veteran notified of accordingly.

4.  After the above is completed to the extent possible, send the claims file to a VA physician to obtain an addendum opinion regarding the Veteran's right wrist conditions.  If an examination is deemed necessary, one should be scheduled.  Following review of the claims file, the physician should state whether it is at least as likely as not that any right   wrist condition diagnosed during the pendency of the   appeal is related to the Veteran's period of active service.    In so opining, the physician should address the assertion   that the Veteran's current wrist conditions are related to his right hand contusions, which are documented in October 1977 and November 1977 service treatment records. The examiner should also address the March 1, 2006, March    27, 2006, and December 10, 2007 VA treatment records indicating that the Veteran's right cubital syndrome and ulnar neuropathy were secondary to trauma and a fracture that occurred during his military service. A complete rationale for all opinions expressed should be provided.

5.  After completing the above and any other development necessary, readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


